            Case 2:21-cv-05150-UA Document 1-2 Filed 06/24/21 Page 1 of 6 Page ID #:4


 Pro Se 1 (Rev. 12/16) Complaint for a Civil Case



                                         UNITED STATES DISTRICT COURT
                                                                      for the
                                                        Central District of California

                                                               Federal Division


                      Kalin Georgiev Petkov                                ~~ ~i~~.~ '~ 5150
                                                                                            (to befilled in by the Clerk's Office)

                             Plaint~(s)
(Write thefull name ofeach plaintiffwho isfiling this complaint.
Ifthe names ofall the plaintiff's cannotfit in the space above,                 Jury Trial: (check one) ~ Yes ~No
please write "see attached" in the space and attach an additional
page with thefull list ofnames.)
                                   -v-

                              Apple Inc.



                            Defendants)
                                                                                     — 7~2~
(Write thefull name ofeach defendant who is being sued. Ifthe
 names ofall the defendants cannotfit in the space above, please
 write "see attached" in the space and attach an additional page
 with thefull list ofnames.)



                                                    COMPLAINT FOR A CIVIL CASE


 I.        The Parties to This Complaint
           A.         The Plaintiffs)

                      Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                      needed.
                                 Name                               Kalin Georgiev Petkov
                                 Street Address                    "General Ivan Kolev" Ns 246, apartment Ns 21
                                 City and County                   Sofia /BULGARIA
                                State and Zip Code                  1407
                                 Telephone Number                  +359899872701
                                E-mail Address                      kalin~etkov@abv.bg


           B.         The Defendants)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (ijknown). Attach additional pages if needed.


                                                                                                                                     Page 1 of 5
           Case 2:21-cv-05150-UA Document 1-2 Filed 06/24/21 Page 2 of 6 Page ID #:5


Pro Se 1 (Rev. 12/16)Complaint for a Civil Case


                     Defendant No. 1
                               Name                       Apple Inc.
                               Job or Title (tfknown)     Chief Executive Officer: Tim Cook
                               Street Address             One Apple Park Way, 20525 Mariani Avenue
                               City and County            Cupertino, California, 95014 /USA
                               State and Zip Code         United States of America
                               Telephone Number           +1(408)996 - 1010
                               E-mail Address (fknown)    tcook@apple.com


                     Defendant No.2
                               Name
                               Job or Title (ifknown)
                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address (ijknown)


                    Defendant No. 3
                               Name
                               Job or Title (ijknown)
                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address (fknown)


                    Defendant No.4
                               Name
                               Job or Title (ijknown)
                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address (ifknown)



                                                                                                     Page 2 of 5
           Case 2:21-cv-05150-UA Document 1-2 Filed 06/24/21 Page 3 of 6 Page ID #:6


Pro Se 1 (Rev. 12/16)Complaint for a Civil Case


IL        Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship ofthe
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

          What is the basis for federal courtjurisdiction?          (check all that apply)

                 Q
                 ✓ Federal question                               ❑Diversity of citizenship


          Fill out the paragraphs in this section that apply to this case.

          A.         If the Basis for Jurisdiction Is a Federal Question

                    List the specific federal statutes, federal treaties, and/or provisions ofthe United States Constitution that
                    are at issue in this case.




          B.        If the Basis for Jurisdiction Is Diversity of Citizenship

                     1.        The Plaintiffs)

                               a.         Ifthe plaintiff is an individual
                                          The plaintiff, (name) Kalin Georgiev Petkov                         is a citizen ofthe
                                          State of(name) Bulgaria


                               b.         Ifthe plaintiff is a corporation
                                          The plaintiff, (name)                                               is incorporated
                                          under the laws ofthe State of(name)
                                          and has its principal place of business in the State of(name)



                             (Ifmore than one plaintiff'is named in the complaint, attach an additional page providing the
                             same informationfor each additional plaintiff.)

                    2.         The Defendants)

                               a.        Ifthe defendant is an individual
                                         The defendant, (,ume)                                                is a citizen of
                                         the State of(name)                                               Or is a citizen of
                                        (foreign nation)


                                                                                                                        Page 3 of 5
           Case 2:21-cv-05150-UA Document 1-2 Filed 06/24/21 Page 4 of 6 Page ID #:7


Pro Se 1 (Rev. 12/16)Complaint for a Civil Case




V.        Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
          and belief that this complaint:(1)is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation;(2)is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law;(3)the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and(4)the complaint otherwise complies with the
          requirements of Rule l 1.

          A.         For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case—related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.

                    Date of signing:              05/17/2021


                    Signature of Plaintiff             ~1~. L`'j ~   /"°
                    Printed Name of Plaintiff      Kalin Georgiev Petkov

          B.        For Attorneys

                    Date of signing:


                    Signature of Attorney
                    Printed Name of Attorney
                    Bar Number
                    Name of Law Firm
                    Street Address
                    State and Zip Code
                    Telephone Number
                    E-mail Address




                                                                                                                      Page 5 of 5
Case 2:21-cv-05150-UA Document 1-2 Filed 06/24/21 Page 5 of 6 Page ID #:8




                                                                                                                              Jr

                                                                                                                        ~ ~ ~,~y
           Kalin G. Petkov

           Generel Ivan Kolev 248, ap. 21
                                                                                 _~.,
                                                                                    ~r+~                                o/    ~~,~'
                                                                                                                                   ~~
                                                                                /J`w U~ i                                    ~1 ~
                                                                             - P     A -~                                      l
          1407-Sofia                                                           ~~ _ ~'-s

          BULGARIA                                                       $            ~p




                                                                                 DISTR
                                                            Q!~     CLERR




                                                                        DISTRICT ~ ~'N'p~pU?4 ~~~.
                                                                    C~T~
                                                                    BY




                                                        r
                                                        / V~~     Honorable Phitip 5. Gutierrez, Chief District Judge

                                                                  350 West 1st Street, Courtroom 6A, 6`^ Floor

                                                                  Los Angeles, California 90012-0565

                                                                  USA




1R1 1 1I~!I I I I I~ I I I I I I I I I I I I IiI
     RI 303 509 325 BG
                                                   Z~




                                                                  IrliU~h~~Pii'1~~114~~~i~lli~~~~~i~"+~~i,~~,h~dlln
                 Case 2:21-cv-05150-UA Document 1-2 Filed 06/24/21 Page 6 of 6 Page ID #:9




        Op4rateur AAsignB tl'orgine
        flwueHam aneparop Ha npoN    e x                                                                                                CN 07
        Bureau de tldpol
        CtBHyxa Na rageBaHero ~_(~~~/
        ~estinalalre tle fen ~ v'`~ ~ r V
                                                                                                Service des poses / floweHCKa cny~c6a
     ~' n~y~,e~ 3 r~W ~s~Sk                                                                 Timbre Du bureau renvoyanl l'avis
                                                                                            ~Nrno wa naHUHn*a, Fon*o e0bwa H~aec~ero
         1-~s !~ nq-e ~es .Cq e:
                                                                             Prioritaire / C npegNMcreo
                                                                             Par avion!Bs3gywHa nova
          ~ GN Ve4xucno/     —.,5a~ ~peMMcml     —'. Konen
                         _~1fb40Ix0
           R~cw~maMb            lrvnlvon atleftM    Vakur Gfda~ba
           noa~oonreqxo 1   '
                            r—I~pa
                                 / u/aeiw/~ wq ~—'oy e trronrypt           m Renvoyer a /,qa ce ebpxe Ha:
           NO Ee ~anyp/~row~7k                                              Nom ou raison souaia
                                                 ~i      ~~ ~~          $
                                                                        b ~ NMe xnx rnp~oec5a ~nprna
                   n t_ ~ v / /~~
              ~
             a.~a~,~.i •y=             c~—.        --Mo~~m i~ya         S ~ Rue e1 N'       _        —_—_..-- —
 d     L'enwi menlionnA d~essua a AtA tlOment!fipanca
                                                        a xagnew~o      '8 P ~aanb e~oen----
jp         mmh
         ~ ~oams~                                                          o Hacene~o uac.o x CtpYH9 ~ -- -
                             _ ~e
                         ...1.   xan~iisrexa        ~i ~~~ax~a
                                                       m„      a wart
~{      ata                   I~ signatura'                             ne              _ ._..                       . ._    _.—..
       Ae.a                      noo~Mc
    Noy,a~ ae:~ma~o-e a~ lamas may b~ w~ ~ma moy.o Mao-
t ~ Hwe ~ ~w~rvme~.<,~ea~~ cy...                        a~ma~rr~iw~~
                                  tH,,.nam ~a w~a..~wu.a~
                                                                           •~~O~V~t
                                                                                 '  ~i ~iH
.eF
                                                                             ~ULG ~ Rim
